77722: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-05563: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77722


Short Caption:WILSON, P.E. VS. PAHRUMP FAIR WATER, LLCCourt:Supreme Court


Lower Court Case(s):Nye Co. - Fifth Judicial District - CV39524Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:11/05/2019 at 10:00 AMOral Argument Location:Carson City


Submission Date:11/05/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNevada Groundwater AssociationGregory H. Morrison
							(Parsons Behle & Latimer/Reno)
						Jesse J. Richardson


Amicus CuriaeWater Systems CouncilGregory H. Morrison
							(Parsons Behle & Latimer/Reno)
						Jesse J. Richardson


AppellantTim Wilson, P.E.James N. Bolotin
							(Attorney General/Carson City)
						


RespondentBruce JabeourDavid H. Rigdon
							(Taggart & Taggart, Ltd.)
						Paul G. Taggart
							(Taggart & Taggart, Ltd.)
						


RespondentGerald SchulteDavid H. Rigdon
							(Taggart & Taggart, Ltd.)
						Paul G. Taggart
							(Taggart & Taggart, Ltd.)
						


RespondentMichael LachDavid H. Rigdon
							(Taggart & Taggart, Ltd.)
						Paul G. Taggart
							(Taggart & Taggart, Ltd.)
						


RespondentPahrump Fair Water, LLCDavid H. Rigdon
							(Taggart & Taggart, Ltd.)
						Paul G. Taggart
							(Taggart & Taggart, Ltd.)
						


RespondentPaul PeckDavid H. Rigdon
							(Taggart & Taggart, Ltd.)
						Paul G. Taggart
							(Taggart & Taggart, Ltd.)
						


RespondentSteven PetersonDavid H. Rigdon
							(Taggart & Taggart, Ltd.)
						Paul G. Taggart
							(Taggart & Taggart, Ltd.)
						





Docket Entries


DateTypeDescriptionPending?Document


12/21/2018Filing FeeAppeal Filing Fee Waived. State/County/Municipality. (SC)


12/21/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)18-909994




12/21/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)18-909997




12/24/2018Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 15 days transcript request form; 120 days opening brief. (SC).18-910192




01/02/2019MotionFiled Appellant's Emergency Motion Under NRAP 27(e) For Stay of District Court's Order Granting Petition for Judicial Review Pending Appeal Pursuant to NRAP 8(a)(2) and Request for Administrative Stay Pending Decision on Underlying Motion for Stay. (SC)19-00237




01/03/2019Docketing StatementFiled Appellant's Docketing Statement Civil Appeals. (SC)19-00261




01/03/2019Order/ProceduralFiled Order Granting Temporary Stay and Directing Expedited Response. We stay enforcement of the district court's December 6, 2018, order granting judicial review and reversing State Engineer Order 1293A, pending further order of this court. Respondents shall have until 4:00 p.m. on January 9, 2019, to file and serve a response to the motion for stay. Respondents' response shall be filed personally or by facsimile or electronic transmission with the clerk of this court in Carson City. No extensions of time will be granted. (SC).19-00385




01/03/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 11/08/18.  To Court Reporter: Deborah Ann Hines. (SC)19-00411




01/09/2019MotionFiled Respondents' Opposition To Emergency Motion Under NRAP 27(E) For Stay Of District Court's Order Granting Petition For Judicial Review Pending Appeal Pursuant To NRAP 8(A)(2) And Request For Administrative Stay Pending Decision on Underlying Motion for Stay.  (SC)19-01311




01/10/2019MotionFiled Appellant's Reply in Support of State Engineer's Emergency Motion Under NRAP 27(e) for Stay of District Court's Order Granting Petition for Judicial Review Pending Appeal Pursuant to NRAP 8(a)(2). (SC)19-01594




01/11/2019Order/ProceduralFiled Order Granting Stay and Expediting Appeal.  we grant appellant's motion and stay enforcement of the district court's December 6, 2018, order granting judicial review and reversing State Engineer Order 1293A, pending further order of this court.  Appellant shall have until February 15, 2019, to file and serve the opening brief and appendix.  Briefing shall thereafter proceed in accordance with NRAP 31(a)(1), but no extensions of time will be granted absent extreme and unforeseeable circumstances.  (SC)19-01782




01/18/2019Notice/IncomingFiled Notice of Substitution of Appellant Jason King, Nevada State Engineer. (SC)19-02964




01/28/2019Order/ProceduralFiled Order of Substitution. Pursuant to the motion of substitution filed on January 18, 2019, Tim Wilson, P.E., is substituted in this matter in place of Jason King, P.E., as Nevada State Engineer. The clerk shall amend the caption accordingly. (SC).19-04308




02/15/2019AppendixFiled Joint Appendix - Vol. I. (SC)19-07462




02/15/2019AppendixFiled Joint Appendix - Vol. II. (SC)19-07463




02/15/2019AppendixFiled Joint Appendix - Vol. III. (SC)19-07464




02/19/2019BriefFiled Appellant's Opening Brief. (SC)19-07532




02/19/2019AppendixFiled Joint Appendix - Vol. IV. (SC)19-07544




02/19/2019AppendixFiled Joint Appendix - Vol. V. (SC)19-07545




02/19/2019AppendixFiled Joint Appendix - Vol. VI. (SC)19-07547




02/19/2019AppendixFiled Joint Appendix - Vol. VII. (SC)19-07549




02/19/2019AppendixFiled Joint Appendix - Vol. VIII. (SC)19-07580




02/19/2019AppendixFiled Joint Appendix - Vol. IX. (SC)19-07581




02/19/2019AppendixFiled Joint Appendix - Vol. X. (SC)19-07588




02/19/2019AppendixFiled Joint Appendix - Vol. XI. (SC)19-07595




02/19/2019AppendixFiled Joint Appendix - Vol. XII. (SC)19-07612




02/19/2019AppendixFiled Joint Appendix - Vol. XIII. (SC)19-07619




02/19/2019AppendixFiled Joint Appendix - Vol. XIV. (SC)19-07620




03/21/2019BriefFiled Respondents' Answering Brief (REJECTED PER NOTICE ISSUED ON 3/22/19). (SC)


03/22/2019Notice/OutgoingIssued Notice of Deficient Brief. Corrected Answering Brief due: 5 days. (SC)19-12767




03/22/2019MotionFiled Motion of the Nevada Groundwater Association and Water Systems Council for Leave to File Amicus Curiae Brief in Support of Respondents. (SC)19-12814




03/22/2019MotionFiled Motion to Associate Counsel (Jesse J. Richardson Jr. for Amici Water Systems Council and the Nevada Groundwater Association). (SC)19-12816




03/26/2019BriefFiled Respondents' Answering Brief. (SC)19-13403




03/28/2019BriefFiled Amicus Brief of the Nevada Groundwater Association and Water Sytems Council (REJECTED PER NOTICE ISSUED ON 03/28/19). (SC)


03/28/2019BriefFiled Amended Amicus Brief of the Nevada Groundwater Association and Water Systems Council (REJECTED PER NOTICE ISSUED ON 03/28/19). (SC)


03/28/2019Notice/OutgoingIssued Notice of Deficient Brief. Corrected Amicus Brief due: 5 days. (SC)19-13856




03/29/2019BriefFiled Second Amended Amicus Brief of the Nevada Groundwater Association and Water Systems Council. (SC)19-13910




03/29/2019MotionFiled Appellant's Response to Motion of the Nevada Groundwater Association and Water Systems Council for Leave to File Amicus Curiae Brief in Support of Respondents. (SC)19-13986




04/04/2019Order/ProceduralFiled Order Granting Motion.  Nevada Groundwater Association and Water Systems Council have filed a motion for leave to file an amicus brief in support of respondents. Having reviewed the proposed brief and appellant's response, the motion is granted.  The second amended amicus brief was filed on March 29, 2019.  Amici have also filed a motion to associate attorney Jesse J. Richardson Jr., pursuant to SCR 42.  Mr. Richardson shall be permitted to appear on behalf of amici curiae in this matter. Nevada attorney Gregory H. Morrison of Parsons Behle & Latimer shall be responsible for all matters presented by Mr. Richardson in this appeal.  (SC)19-14692




04/25/2019BriefFiled Appellant's Reply Brief. (SC)19-18320




04/26/2019Case Status UpdateBriefing Completed/To Screening. (SC)


09/25/2019Notice/IncomingFiled Attorney James N. Bolotin's Notice of Unavailability for Oral Argument During Certain Periods of Time.  (SC)19-39863




10/09/2019Order/ProceduralFiled Order Scheduling Oral Argument.  The clerk shall schedule this matter for oral argument before the en banc court on November 5, 2019, at 10:00 a.m. in Carson City.  The argument shall be limited to 30 minutes.  (SC)19-41892




10/15/2019Notice/IncomingFiled Respondents' Erratum to Answering Brief. (SC)19-42581




10/21/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-43421




10/29/2019Notice/IncomingFiled Respondents' Notice of Supplemental Authority (NRAP 31(e)).  (SC)19-44490




11/05/2019Order/ProceduralFiled Notice of Voluntary Disclosure.  I have no bias in favor of or against any of the parties to this litigation.  However, if any party wishes that I recuse from further participation in this case, you may file a request that I do so with the Supreme Court Clerk within the next ten (10) calendar days from November 5, 2019.  (C.J. Gibbons) (SC)19-45366




11/05/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. (SC)


02/25/2021Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded with instructions." Before the Court En Banc. Author: Pickering, J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Pickering/Herndon. 137 Nev. Adv. Opn. No. 2. En Banc. (SC).21-05563




03/22/2021RemittiturIssued Remittitur. (SC)21-08089




03/22/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


04/09/2021RemittiturFiled Remittitur. Received by County Clerk on March 29, 2021. (SC)21-08089





Combined Case View